Mr. Justice Walker. After a careful examination of all the authorities, and a mature consideration of the reasons presenting themselves to my mind, I am unable to concur in the conclusion at which my associates have arrived in this case. Owing to the importance of the question involved, I feel constrained to present a portion of the reasons which have led me to the conclusion at which I have arrived. These bodies, like ordinary corporations, derive all their powers from the sovereignty of the State, and are completely under its control. They are, it is true, created alone for the better government of the local division to which their jurisdiction is confined, and that jurisdiction may be curtailed or enlarged at pleasure by the legislature. The object of their organization is not the advancement of individual gain, commercial enterprise or pecuniary interest, either of individuals or the body politic. This seems to be the distinguishing feature between bodies of this description and private corporations, which are usually created for some, if not all, of these purposes. As municipal corporations are created alone for public and not for private benefit, it-may constitute a cogent reason why the legislature should exempt their property from sale on execution, or that such process should not issue against them, but does not, as I conceive, create the exemption. If such an exemption exists, I feel confident that it is not by the common law. After a careful search of all the elementary books and reports of adjudged cases which have come within my reach, I am unable to find that such a rule has ever been announced. I find at the common law they were liable to be sued, and judgment rendered against them precisely as if they were corporations created for private purposes. When it is remembered that the execution is the fruit of the judgment, if such an important exception existed, it would certainly have been announced either in Great Britain or some of the States of the Union. To my mind the fact that the question has never arisen, is conclusive that such an exception does not exist at the common law. On the argument it was urged, that as the legislature has provided that execution shall not be issued upon judgments recovered against counties, for the same reason municipal corporations were designed to be embraced. To my mind it is only necessary to refer to the rule of interpretation, that the expression of one thing is the exclusion of another, as a complete answer to this position. If cities, towns, villages, or other such bodies, had been designed to be embraced, it seems to my mind that very different and more appropriate language would have been employed. Of all the various bodies of this character, which then existed, one only is specified. If all were designed to have been embraced, why not extend the exemption in terms to municipal corporations, or specify others as they did counties. Again, the 29th section of the division entitled Laws (Scates’ Comp. 722,) provides that “ The word person or persons, as well as all words referring to or importing persons, shall be deemed to extend to and include bodies politic and corporate, as well as individuals.” It will, it seems to me, hardly be contended that this provision does not embrace such bodies. It seems to my mind that nothing contained in the provision can be construed into an exemption of municipal corporations. Such bodies are regarded by all as being embraced in bodies politic. The first section of the division entitled Judgments and Executions (Scates’ Comp. 602,) provides, that “ All and singular the goods and chattels, lands, tenements and real estate, of every person against whom any judgment has been, or hereafter shall be obtained, in any court of record, either at law or in equity, for "any debt, damages, costs, or other sum of money, shall be liable to be sold upon execution, to be issued upon such judgment.” Then if, as the statute has declared, the word person, wherever used in the code, of which the latter of these provisions is found, shall embrace bodies corporate and politic, it would seem to follow that incorporated cities are as fully embraced as if named by express terms. If so, it follows as an inevitable conclusion that their property, both personal and real, is subject to sale on execution. It will be conceded that this city is a body politic or corporate, as its charter has in terms declared that it shall be a “ corporation by the name of the city of Chicago,” and by that name may sue and be sued, complain and defend in any court. Nor does the charter exempt the city from having its property sold on execution. It would also seem that when the General Assembly provided that the corporation might be sued, that as they failed to relieve it from the effects and consequences of a recovery in ordinary cases, that it must have been the design of the law-making power to leave them in precisely the same situation as individuals, or private corporations. Again, the legislature gave, it seems to me, an interpretation to the provision prohibiting executions from issuing against counties, when they exempted school districts from having executions issued upon judgments rendered against thorn. If the provision in relation to counties was designed to apply to all corporations created for public benefit, why make a similar provision in reference to school districts, which are declared to be bodies politic and corporate, with power to sue and be sued ? It must have been because they supposed that execution would, by force of the law, follow the judgment, unless prohibited. So far as my information has extended, the profession have regarded the practice as warranting an execution against such a body. From all these considerations, I am constrained to believe such is the law, until it is changed by the General Assembly.